NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANTIAGO ABISAI ALVAREZ-                         No.   16-73584
BARRIOS; et al.,
                                                 Agency Nos.      A202-002-083
                Petitioners,                                      A202-002-084

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Santiago Abisai Alvarez-Barrios and his minor son, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, and denying Alvarez-Barrios’s application for withholding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that the harm they experienced or fear was or would be on

account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, an applicant

must show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”); Sagaydak v.

Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005) (“To establish a nexus to the

political opinion ground, the [petitioners] must show (1) that [they] had either an

affirmative or imputed political opinion, and (2) that they were targeted on account

of that opinion.”). Thus, petitioners’ asylum and Alvarez-Barrios’s withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Alvarez-Barrios failed to show it is more likely than not that he will be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.


                                          2                                     16-73584
See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    16-73584